Case 9:19-cr-80181-RAR Document 200 Entered on FLSD Docket 07/21/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-CR-80181-RUIZ/REINHART


  UNITED STATES OF AMERICA,

  vs.

  MINAL PATEL,
                         Defendant.
                                          /

        UNITED STATES’ NOTICE OF A THIRD-PARTY’S FAILURE TO PROVIDE
                           PRIVILEGE ASSERTIONS

         The United States, by and through the assigned Filter Team, respectfully submits notice

  that Joseph Ricciardi, Christian McKeon, and Shawn Griner, third-party privilege holders, have

  not responded to the Filter Team’s request for privilege assertions, as provided in the Discovery

  Protocol Order (hereinafter “Order”) entered in this case. (Doc. 53.)

         In the instant case, the Government does not intend to request authorization to produce

  Ricciardi, McKeon, or Griner’s material that is potentially protected by the attorney-client or other

  legally cognizable privilege (hereinafter “potentially protected material”) to the defendant in

  discovery or the prosecution team. Thus, pursuant to Sections 5(b)(ii) of the Order, the Filter Team

  provides notice of its attempts to contact Ricciardi, McKeon, and Griner.

         Counsel for the defendant does not oppose this notice and has authorized the Filter Team

  to represent to the Court that the defendant also does not intend to seek to compel the production

  of Ricciardi, McKeon, or Griner’s potentially protected material.
Case 9:19-cr-80181-RAR Document 200 Entered on FLSD Docket 07/21/2021 Page 2 of 5




      A. Background

          The Government obtained evidence as a result of the investigation of the charges alleged

  in the Indictment and other related genetic testing fraud cases, including evidence obtained from

  certain third-parties. On June 8, 2020, the Court entered the Order which provided a protocol to

  govern the discovery of material that was potentially protected by a legally cognizable privilege. 1

  (Id.) Upon entry of the Order, the Filter Team gave ostensible third-party privilege holders notice

  that their potentially protected material was discoverable and provided a copy of the Order.

  Thereafter, the Filter Team produced the potentially protected material to counsel for the ostensible

  third-party privilege holders, if known, or directly to the third-party privilege holder, if counsel

  was unknown, and produce the third-party’s not potentially protected material to the defendant in

  discovery and the prosecution team. The Filter Team, with counsel for the defendant, negotiated

  privilege holders’ requests for additional time to review their material and resolved other issues or

  disputes.

          In this case, Ricciardi, McKeon, and Griner were among the third-parties from whom the

  Government obtained evidence, and to whom the Government sent potentially protected material

  to review and requested their privilege assertions. To date, and as detailed below, the Filter Team

  has not received Ricciardi, McKeon, or Griner’s privilege assertions.




  1
           The Order entered in the instant case is substantially similar to discovery protocol orders entered
  in the following case: United States v. Hanley, et al., No. 19-CR-120-BAJ (M.D. La. July 16, 2020);
  United States v. Canchola, No. 19-CR-473 (N.D. Tex. November 27, 2020); United States v. Satary, No.
  19-CR-00197 (E.D. La. Dec. 2, 2020); United States v. Fluitt, No. 20-cr-00196-TAD (W.D. La.
  December 9, 2020); and United States v. Garipoli, No. 19-cr-80196-AHS (S.D. Fla. March 11, 2021).
  Certain evidence and third-party privilege claimants in the aforementioned cases overlap with the instant
  case.
                                                        2
Case 9:19-cr-80181-RAR Document 200 Entered on FLSD Docket 07/21/2021 Page 3 of 5




     B. Notice of third-party’s failure to provide privilege assertions

         Pursuant to Section 5(b)(ii) of the Order, the Filter Team provides the following

  information regarding its attempts to contact Ricciardi, McKeon, and Griner and obtain their

  privilege assertions.


         1. RICCIARDI: Ricciardi has been serving a 36-month prison sentence, imposed on
            February 21, 2020 in United States v. Ricciardi, No. 19-cr-60277-FAM (S.D. Fla.).
            When his sentence was imposed, Ricciardi was represented by Gennaro Cariglio, Esq.
            In July 2020, the Filter Team provided notice to Mr. Cariglio that Ricciardi’s material,
            including potentially protected material, was discoverable in the instant case. In
            December 2020 and March 2021, the Filter Team notified Mr. Cariglio that Ricciardi’s
            potentially protected material is also discoverable and subject to discovery protocols in
            United States v. Canchola, No. 19-CR-473 (N.D. Tex. November 27, 2020); United
            States v. Satary, No. 19-CR-00197 (E.D. La. Dec. 2, 2020), and United States v.
            Garipoli, No. 19-cr-80196-AHS (S.D. Fla. March 11, 2021). Beyond Mr. Cariglio’s
            request (in September 2020) that the Filter Team remove attorney-client
            communications from material produced in discovery, the Filter Team has not received
            a privilege log from Mr. Cariglio or Ricciardi, who declined to hire Mr. Cariglio to
            complete a privilege review of the material.

         2. MCKEON: In July 2020, the Filter Team notified McKeon, through his counsel Jane
            Raskin, Esq, that his material, including potentially protected material, was
            discoverable, and subject to a discovery protocol order, in the instant case. In early
            November 2020, the Filter Team received notice that McKeon was no longer
            represented by Ms. Raskin, but was instead represented by Joseph Rosenbaum, Esq.;
            Mr. Rosenbaum confirmed that he received McKeon’s potentially protected material
            from Ms. Raskin. In December 2020, the Filter Team notified Mr. Rosenbaum that
            McKeon’s material was discoverable and subject to a discovery protocol order in
            Canchola. In February 2021, Mr. Rosenbaum notified the Filter Team that he no longer
            represented McKeon. To date, the Filter Team has not received McKeon’s privilege
            assertions, if any, from Ms. Raskin, Mr. Rosenbaum, or McKeon. The Filter Team
            recently learned that Mr. Rosenbaum represents Mckeon in United States v. Christian
            McKeon, et al, No. 21-cr-80062-KAM (S.D. Fla.).

         3. GRINER: In August 2020, HHS-OIG Special Agents Monique Butler and Orlando
            Buissereth contacted Griner at his residence and provided him with a copy of the
            discovery protocol order entered in the instant case, his potentially protected material,
            and a letter wherein the Filter Team requested that Griner review the material and
            provide his privilege assertions. In December 2020, the Filter Team learned that Griner
            may be represented by Michael Weinstein, Esq. Consequently, the Filter Team notified

                                                  3
Case 9:19-cr-80181-RAR Document 200 Entered on FLSD Docket 07/21/2021 Page 4 of 5




               Mr. Weinstein that Griner’s material was discoverable and subject to a discovery
               protocol order in Canchola. Mr. Weinstein advised the Filter Team that he was
               completing a conflicts check before agreeing to represent Griner. To date, the Filter
               Team has not received privilege assertions from Mr. Weinstein or Griner. The Filter
               Team has recently learned Griner is represented by Robert Gersham, Esq.

            The Filter Team has provided, under a separate cover, the defendant with electronic indices

  of the potentially protected material that the Filter Team provided to Ricciardi, McKeon, and

  Griner.

     C. Conclusion

            In this case, although Ricciardi, McKeon , and Griner have failed to provide their privilege

  assertions, neither the Government nor defendant intends to seek access to their potentially

  protected material.

  Dated: July 21, 2021                            Respectfully submitted,


                                                  JUAN ANTONIO GONZALEZ
                                                  ACTING UNITED STATES ATTORNEY
                                                  SOUTHERN DISTRICT OF FLORIDA

                                                  JOSEPH BEEMSTERBOER, ACTING CHIEF
                                                  CRIMINAL DIVISION, FRAUD SECTION
                                                  U.S. DEPARTMENT OF JUSTICE

                                                    By: /s/ Kathryn C. Furtado
                                                        KATHRYN C. FURTADO
                                                        TRIAL ATTORNEY
                                                        United States Department of Justice
                                                        Criminal Division, Fraud Section
                                                        Special Matters Unit
                                                        1400 New York Avenue NW
                                                        Washington, DC 20530
                                                        Tel: (202) 307-2884
                                                        Kathryn.Furtado@usdoj.gov




                                                     4
Case 9:19-cr-80181-RAR Document 200 Entered on FLSD Docket 07/21/2021 Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing motion was filed

  electronically with the Clerk of the Court using the CM/ECF system this 21 day of July 2021.

  Notice of this filing will be sent to all counsel of record via the CM/ECF system.



                                                       /s/ Kathryn C. Furtado
                                                       Kathryn C. Furtado




                                                  5
